Mr. Justice Morris,
concurring:
I concur in the conclusion announced by the Chief Justice in his opinion in the above entitled cause, on the ground that the assumed fraudulent character of the contract in the case between Joseph W. Parish and his daughter, Emily E. Parish, is not sustained by the testimony. That contract is unusual and extraordinary. There is just cause to suspect that no such contract was ever made; and there is just cause to suspect that, if it was actually made, it was designed for the purpose of evading the claims of the creditors of Joseph W. Parish. But suspicion is not proof; and the testimony fails to disprove the existence of the contract, or to show its fraudulent character. On the contrary, the contract is proved by the witness called by the complainants themselves, a hostile witness, it is true, but fully accredited by them; and they fail to show that, while the contract was unusual and extraordinary, it was unreasonable or improper. On the validity of this contract the case of the defendants depends. On its overthrow depends the case of the complainants. On these it was incumbent to produce testimony to discredit it, if they could. This they have not done. Having themselves proved the contract by their own witness, whom by calling they have asserted to be a credible and trustworthy witness, and having adduced no other testimony on the subject, they seem to have overthrown their own case. It is not apparent to us that the contract, while an exceedingly suspicious one, should of itself be regarded as fraudulent.
*223For this reason I concur in sustaining the decree of the court below dismissing the bill of complaint.